EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney William Hughet on 4/9/2021.
In claims: Please replace current amendment with below amendment.




















	a processor; and
	a memory storage device including instructions that when executed by the processor are operable to:
receive a plurality of tables to be joined, the plurality of tables including at least a first table and a second table, wherein a column of the first table and a column of the second table include correlated data represented in a different format in each of the first table and the second table;
determine a joinable row pair between the first table and the second table, wherein the joinable row pair is a row of the first table and a row of the second table, the determined joinable row pair comprising a matching string indicating the correlated data in different formats;
determine a transformation model based on the determined joinable row pair;
transform the first table by transforming the column of the first table using the determined transformation model such that corresponding rows of the column of the first table and the column of the second table include the correlated data represented in a same format; and
join the transformed first table with the second table by:
determining two string values associated with the correlated data from the first table and the second table;
determining a distance between the two string values; and
joining, when the determined distance between the two string values is less than a selected parameter, the transformed first table with the second table[[.]],
wherein the transformed first table is equi-joined with the second table.

2. 	(Previously Presented) The system of Claim 1, wherein the matching string is a q-gram comprising q consecutive characters from a starting position, and wherein the 

3. 	(Previously Presented) The system of Claim 1, wherein the matching string is a q-gram string comprising q consecutive characters from a starting position, and wherein the joinable row pair comprises a dynamic q-gram match between the first table and the second table.

4.	(Previously Presented) The system of Claim 1, wherein a syntactic transformation program comprising a predefined set of operations is determined based on the first table, the second table, and the transformation model. 

5. 	(Previously Presented) The system of Claim 4, wherein the predefined set of operations are performed consecutively on rows of the column of the first table to transform the column of the first table.

6.	(Currently Amended) The system of Claim 1, further comprising fuzzy join the transformed first table and the second table to correct inconsistencies in string format 

7.	(Previously Presented) The system of Claim 4, wherein the syntactic transformation program includes one or more of a syntactic function, mapping table or web service.

8.	(Currently Amended) A computer-implemented method for joining tables, comprising:
receiving, at least a first table and a second table to be joined, wherein the first table and the second table include correlated data represented in a different format in each of the first table and the second table;

generating a transformation model based on the determined joinable row pair;
transforming, based on the generated transformation model, each row of the first table such that a column of the first table and a column of the second table include the correlated data represented in a same format; and
joining 
determining two string values associated with the correlated data from the first table and the second table;
determining a distance between the two string values; and
joining, when the determined distance between the two string values is less than a selected parameter, the transformed first table with the second table[[.]],
wherein the transformed first table is equi-joined with the second table.

9.	(Original) The method of claim 8, wherein determining the joinable row pair comprises determining a first row of the first table having a one-to-one join correspondence with a second row of the second table.

10.	(Previously Presented) The method of claim 9, wherein determining the first row having the one-to-one join correspondence with the second row comprises determining the one-to-one join correspondence based on a q-gram match between the first row and the second row.

11.	(Original) The method of claim 10, further comprising determining the q-gram match to determine the one-to-one join correspondence. 

12.	(Original) The method of Claim 10, wherein the q-gram match comprises a sub-string of length q from a start point matching between the first row and the second row.



14.	(Previously Presented) The method of Claim 13, further comprising performing the predefined set of operations on each row of the column of the first table to generate the transformed first table.

15.	(Previously Presented) The method of Claim 8, further comprising fuzzy joining the transformed first table and the second table to correct inconsistencies in string format.

16.	(Previously Presented) The method of Claim 8, wherein equi-joining the transformed first table with the second table comprises performing string quality comparisons between the transformed first table with the second table.

17.	(Previously Presented) The method of Claim 8, wherein joining the transformed first table with the second table comprises receiving the first table comprising a first column having composite values, and splitting the first column into one or more new columns.

18.	(Currently Amended) A computer readable storage device including computer readable instructions, which when executed by a processing unit is operative to join tables, comprising:
receiving at least a first table and a second table to be joined, wherein the first table and the second table include correlated data represented in a different format in each of the first table and the second table;
determining a joinable row pair between the first table and the second table, wherein the joinable row pair is a row of the first table and a row of the second table that includes a matching string indicating the correlated data in different formats;

transforming, based on the generated transformation model, each row of the first table such that a column of the first table and a column of the second table include the correlated data represented in a same format; and
joining 
determining two string values associated with the correlated data from the first table and the second table;
determining a distance between the two string values; and
joining, when the determined distance between the two string values is less than a selected parameter, the transformed first table with the second table,
wherein the transformed first table is equi-joined with the second table. 

19.	(Previously Presented) The computer readable storage device of Claim 18, wherein the selected parameter is a threshold computed based on the first table and the second table and the two string values.

20.	(Original) The computer readable storage device of Claim 18, wherein the selected parameter is based on a token size.












Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of the record teaches wherein:
determine a joinable row pair between the first table and the second table, wherein the joinable row pair is a row of the first table and a row of the second table, the determined joinable row pair comprising a matching string indicating the correlated data in different formats; determine a transformation model based on the determined joinable row pair; transform the first table by transforming the column of the first table using the determined transformation model such that corresponding rows of the column of the first table and the column of the second table include the correlated data represented in a same format; and join the transformed first table with the second table by: determining two string values associated with the correlated data from the first table and the second table; determining a distance between the two string values; and joining, when the determined distance between the two string values is less than a selected parameter, the transformed first table with the second table, wherein the transformed first table is equi-joined with the second table (in claim 1); 
determining a joinable row pair between the first table and the second table, wherein the joinable row pair is a row of the first table and a row of the second table that includes a matching string indicating the correlated data in different formats; generating a transformation model based on the determined joinable row pair; transforming, based on the generated transformation model, each row of the first table such that a column of the first table and a column of the second table include the correlated data represented in a same format; and joining the transformed first table with the second table by: determining two string values associated with the correlated data from the first table and the second table; determining a distance between the two string values; and joining, when 
determining a joinable row pair between the first table and the second table, wherein the joinable row pair is a row of the first table and a row of the second table that includes a matching string indicating the correlated data in different formats; generating a transformation model based on the determined joinable row pair; transforming, based on the generated transformation model, each row of the first table such that a column of the first table and a column of the second table include the correlated data represented in a same format; and joining  transformed first table with the second table by:















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169